Citation Nr: 1423905	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for visual impairment.

3.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).

4.  Entitlement to service connection for bilateral ankle instability.

5.  Entitlement to service connection for gout, as secondary to diabetes mellitus.

6.  Entitlement to service connection for gastroesophogeal reflux disease (GERD), as secondary to diabetes mellitus.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO)..  In the July 2008 rating decision, the RO in Columbia, South Carolina, denied service connection for hypertension, visual impairment, lumbar spine DDD, bilateral ankle instability, and gout.  In the July 2009 rating decision, the RO in Pittsburgh, Pennsylvania, denied service connection for GERD.

During the pendency of this appeal, the claims for service connection for hearing loss and bilateral peripheral neuropathy of the lower extremities were granted in May 2010, and August 2012, respectively.  This represents a full grant of the benefits sought for these issues.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.  The issues of service connection for gout and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw the issues of service connection for hypertension and visual impairment.

2.  The Veteran sustained a muscle strain injury to the back during service in January 1969 and in August 1969.

3.  The Veteran's current lumbar spine DDD began after service, was caused by a post-service work-related injury, and is not etiologically related to active service.

4.  Bilateral ankle symptoms did not begin during service.

5.  The Veteran's current bilateral ankle instability is not etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for visual impairment have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2013).

3.  The criteria for service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.159 (2013).

4.  The criteria for service connection for bilateral ankle instability have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.159, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims (Hypertension and Visual)

A Veteran may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R.            § 20.204.  When a veteran does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. § 7105(d). 

In an August 2012 written statement, in response to an August 2012 supplemental statement of the case, the Veteran wrote that he "agreed at this time" with the determinations made regarding his claims for service connection for hypertension and visual impairment.  Consistent with an interpretation of this statement as one to withdraw the appealed issues, the Board further notes that the issues of service connection for hypertension and visual impairment were not included in the May 2014 Appellant's Brief submitted by the Veteran's representative.  The Board reasonably construes this as indication that the Veteran wished to withdraw his appeal with respect to the issues of service connection for hypertension and visual impairment that were then before the Board.  

As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for service connection for hypertension and visual impairment, and they are to be dismissed.


Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA met its duty to notify the Veteran.  In a February 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  In addition, the Veteran was provided a statement of the case in May 2010 and a supplemental statement of the case in August 2012.

VA also satisfied its duty to assist the Veteran in the development of the issues on appeal.  Service treatment records, private treatment records, VA treatment records, and lay statements have been associated with the record.  In addition, the Veteran was provided an opportunity to testify before a Video Board hearing in April 2014; however, he did not appear for the hearing.

The Board recognizes that a VA examination specifically related to the Veteran's lumbar spine DDD or bilateral ankle instability has not been provided in this case.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) there is insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); McClendon v. Nicholson, 20 Vet. App. 79 2006).  As will be discussed below, in this case, the competent, credible, and probative evidence (lay and medical) does not support that the Veteran's current lumbar spine or bilateral ankle disabilities are related to in-service events.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues addressed in this decision, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, lumbar spine DDD and ankle instability are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Lumbar Spine DDD

The Veteran contends that he had a "bad back" since he separated from service, and that his lumbar spine DDD started with injuries that occurred in service.  See Veteran's Lumbar Statement, received June 2010; see also Veteran's Lumbar Spine Degenerative Disc Disease Statement, received August 2012.  The Veteran further stated that, although he injured his back (after service) lifting up a roll-up door on a tractor trailer and was awarded Workers' Compensation benefits, he provided "plenty of pre-worker's compensation evidence."

After review of the evidence, lay and medical, the Board finds that, although the Veteran sustained a muscle strain injury to the back during service in January 1969 and in August 1969, the weight of the evidence demonstrates that the current lumbar spine DDD began after service, was caused by a post-service work-related injury, and is not etiologically related to active service.  Service treatment records show the Veteran suffered a muscle strain in January 1969 from which there was no swelling or abnormalities; and that he suffered lower back pain due to a constricted muscle, in August 1969, after doing some heavy lifting.  There are no other complaints of back symptoms or treatment for back symptoms during active service; and the Veteran's separation medical examination in June 1970 is absent for any complaints of or notations of back symptoms.  

Years after service, in July 1987, the Veteran filed a Workers' Compensation claim due to a low back injury he suffered at work after service when a truck door jammed while he attempted to open it in his capacity as a truck driver.  The Veteran was hospitalized for this post-service back injury from May 6, 1987 to May 13, 1987.  

The Veteran testified at a Workers' Compensation hearing held in August 1987.  Based on the Veteran's testimony, the Workers' Compensation referee found that the Veteran had "no prior history of back problems"; that as a result of the injury he sustained in July 1987, the Veteran was "disabled from his work"; and that in October 1988 the Veteran still suffered the effects of this injury.  See Commonwealth of Pennsylvania, Department of Labor and Industry, Bureau of Workers' Compensation, Referee's Decision, dated October 1988.  The Board finds it probative, in determining the relationship between the Veteran's back pain in service and his current lumbar spine DDD, that the Veteran testified in August 1987 that he had no history of back problems prior to April 1987, when was injured at work.

The Board also finds it probative that in September 1988 the Veteran filed a claim for VA benefits for a low back disability based on the "April 1987 - lower back injury," which is not an injury, or disease, or even event that occurred in active service.  At a December 1988 VA examination for compensation purposes, the Veteran reported developing low back pain radiating to the left leg in the past two years due to bending and lifting heavy objects and driving a heavy vehicle; and also attributed his back disability to the post-service back injury incurred in April 1987.  Such history and findings show onset of low back disorder over 16 years after service separation, subsequent to post-service back injury, and have no tendency  to relate the back disability to service.  The December 1988 VA physician diagnosed the Veteran with lumbar spine DDD; however, in January 1989, non-service-connected pension for the back disability was denied.

The Veteran's VA and private treatment records are silent regarding any back complaints or treatment from service separation until the July 1987 injury.  The Veteran's Workers' Compensation and non-service-connected pension claims were filed 17 to 18 years after the Veteran's separation from active service in response to a contemporary post-service back injury that placed the Veteran in the hospital for over a week.  During the December 1988 VA examination, the Veteran reported that his back pain started two years prior.  

While the Veteran is competent to report his back symptoms he experienced at any time, his later statements suggesting that back pain began during or soon after service that were made for compensation purposes are inconsistent with, and outweighed by, his own, more contemporaneous histories showing post-service injury and onset of back symptoms.  Such recent history is also inconsistent with the medical findings of record, including absence of treatment or complaints for years, and the evidence of post-service work-related injury that was severe enough to warrant Workers' Compensation.  For these reasons, the Board finds the Veteran's more recent assertion of back pain prior to a post-service work-related accident not to be credible.  See Layno v. Brown, 6 Vet. App 465, 469 (1994).  

As discussed above, the Veteran (1) testified in an August 1987 Workers' Compensation hearing that he had no prior back problems; (2) reported in his December 1988 VA examination that his back problems started two years prior and were caused by his work duties; and (3) attributed his back disability to the April 1987 back injury.  During the pendency of this appeal, however, the Veteran made conflicting statements that his back disability started in active service and that he sought treatment for his back in the 1970s following service separation.  In addition, the Board finds that, in the facts of this case where there was no in-service back injury or symptoms, and no symptoms or evidence of disorder until over a decade after service and after a post-service work-related injury, the Veteran is not competent to opine that the current lumbar spine DDD is etiologically related to the back pain in active service.  As a lay person the Veteran lacks the training and medical expertise to make such a complex determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board assigns the Veteran's statements, regarding his back disability, no probative value.

For these reasons, the Board finds that the weight of the probative evidence, lay and medical, demonstrates that the Veteran's current lumbar spine DDD is not etiologically related to active service, including to the muscle strain injury to the back during service in January 1969 and in August 1969.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Ankle Instability

The Veteran contends that his bilateral ankle disorders in service caused his current bilateral ankle laxity.  See VA Peripheral Nerves Examination, dated September 2009.  Specifically, the Veteran contends that he suffered stress fractures in service from marching and running during boot camp.  He also reported that during service his ankles swelled, he experienced pain and numbness in his feet; and that he had such trouble walking on rough surfaces that every time he hit a little stone his ankles were under him.  See Veteran's Stress Fracture with Bilateral Ankle Weakness Statement, received June 2010.  The Veteran also stated that he sought treatment over the years for his ailments, but those records are no longer available.  See Statement of Representative in an Appeals Case, dated December 2013. 

After review of the evidence, lay and medical, the Board finds that, while the Veteran sustained right ankle tendonitis in service, he did not sustain other ankle injuries in service, that bilateral ankle symptoms did not continue during and after service, and the Veteran's current bilateral ankle instability is not otherwise etiologically related to active service.  Service treatment records indicate the Veteran suffered from swollen ankles in January 1969 and pain in his right ankle in March 1969, which was assessed as tendonitis.  

The Veteran's service treatment records are silent for any additional complaints of ankle symptoms, treatment for, or diagnosis of an ankle disability.  The June 1970 service separation examination reports no ankle symptoms.  The Board notes that, while the reported 1969 injuries to his ankles are recorded in the service treatment records, there is no medical record that the Veteran experienced stress fractures during active service or any other injury or disability that manifested in subsequent symptoms or impairment.  

The Board finds it probative that the first record of any disorder of the Veteran's ankles, following service separation, is a private treatment note for a severe, right ankle sprain in August 2002, 32 years after service separation.  Private treatment x-rays of the bilateral ankles in January 2006 were normal.  

On the question of relationship of current disorder to service, while the Veteran has current ankle disorders, the weight of the evidence demonstrates no relationship to service.  A February 2009 VA EMG (Electromyography) Report reflects a physician's opinion that the Veteran's "probable" sensory-motor polyneuropathy was potentially related to the old ankle traumas during boot camp; however, the Veteran was service connected for bilateral peripheral neuropathy of the lower extremities associated with diabetes mellitus effective June 2009 rather than as due to ankle traumas in service.  In a December 2008 VA podiatry note, the VA medical provider assessed that the Veteran experienced ankle joint instability.  VA treatment notes in September 2009 indicate the Veteran sprained his right ankle again in August 2009.  A private examiner noted in August 2012 that the Veteran had a history of weakness in both ankle joints and that symptoms were intermittent.  

The Board finds that the weight of the medical evidence of record demonstrates that the Veteran had no bilateral ankle symptoms for years following service separation.  He has not been diagnosed with an episode of tendonitis since active service.  The Board also notes that the Veteran suffered multiple sprains to his right ankle after discharge from service, while the evidence shows no ankle sprains in service.  As such, the Board also finds that the weight of the evidence establishes that the bilateral ankle symptoms did not begin during service or continue after service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however,  in this case, notwithstanding the Veteran's more recent reports that he sought treatment following service for his "ailments," when he filed a claim for VA benefits in 1988 he did not mention any ankle disorder or claim service connection for an ankle disorder.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms for which he believes he is entitled to compensation.  In this case, the Veteran demonstrated in 1988 that he understood the procedure for filing a claim for VA disability benefits, for a disability that he did not even attribute to service, and he followed that procedure.  In such circumstances, it is more reasonable to expect the Veteran to also file a claim for any disabilities related to service, than for certain symptomatology to be omitted.  Thus the Veteran's inaction regarding a claim for a bilateral ankle disability at the time of the 1988 claim may be interpreted as indicative of the lack of ankle symptoms at the time he filed the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The absence of a claim for benefits for a bilateral ankle disability at the time of his claim for a non-service-connected back disability is consistent with the Veteran's VA general medical examination report in 1988, which, likewise, reflects an absence of symptoms or complaints related to his ankles.  See VA Form 21-2545, Report of Medical Examination for Disability Evaluation, dated December 1988.

The Veteran is competent to report his bilateral ankle symptoms; and the Board finds these statements credible.  Layno, 6 Vet. App. at 469.  As a lay person, however, the Veteran lacks the medical training and expertise to determine the etiology of his bilateral ankle symptoms, taking into account his medical history and current disabilities.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements, as they relate to providing a nexus between his bilateral ankle symptoms and active service, not competent and assigns them no probative value.

The Board also notes that the Veteran's reported symptoms of swelling, pain, and numbness in his feet, which make it difficult for him to walk on rough surfaces, are associated with his service-connected diabetes mellitus, and contemplated in the evaluation for peripheral nerves, for which he is already service connected.  Therefore, the Board is precluded from also assigning a separate rating for these symptoms, as related to a bilateral ankle disability, because to do so would constitute pyramiding.  38 C.F.R. § 4.14 (2013).  For these reasons, the Board finds that the weight of the competent, credible, and probative evidence, lay and medical, is against the claim for service connection of bilateral ankle instability, and, as such, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for visual impairment is dismissed.

Service connection for lumbar spine degenerative disc disease is denied.

Service connection for bilateral ankle instability is denied.


REMAND

Service Connection for Gout and GERD

After review of the record, the Board finds that additional development is needed on the issues of service connection for gout and GERD.  A remand is required for these issues to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2013).  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, to obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
The Veteran contends that gout and GERD are due to his service-connected diabetes mellitus, type II.  See Appellant's Brief, dated May 2014.

Gout:
Gout first appears in the medical evidence of record in a November 1996 private treatment record.  From December 1998 to the present, private treatment records report recurrent "gouty arthritis" of the right foot.  In a May 2008 VA diabetes mellitus examination for compensation purposes, the VA examiner noted "no medical or clinical evidence [of gout] found today," and opined that the Veteran's gout was not caused by or the result of diabetes.  The VA examiner did not provide a rationale for this opinion or discuss whether the Veteran's gout was aggravated by his service-connected diabetes mellitus, type II.

GERD:
Service treatment records report the Veteran was diagnosed with acute, transient gastritis in January 1970.  Private medical records show that the Veteran was treated for heartburn and indigestion from November 2003 to November 2004.  VA treatment records indicate the Veteran was established in the VA health system in February 2008, and the VA medical provider noted the Veteran had a history of GERD.  The evidence of record does not provide an etiology of the Veteran's GERD or discuss whether it is aggravated by the Veteran's service-connected diabetes mellitus, type II.

Therefore, the Board finds remands are warranted to obtain VA examinations and medical opinions as to whether the Veteran's gout and/or GERD is secondary to, that is, is either caused by or aggravated by, the service-connected diabetes mellitus, type II.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issues of service connection for gout and GERD are REMANDED for the following action:

1. Obtain any pertinent, outstanding VA and private treatment records from December 2013 regarding gout and GERD, and associate them with the record.

2. Schedule the Veteran for a VA examination to assist in determining if the Veteran's gout and GERD are etiologically related to (caused or aggravated by) the service-connected diabetes mellitus, type II.  The VA examiner should provide the following opinions:

A.  It is at least as likely as not that the Veteran's gout is caused by the Veteran's service-connected diabetes mellitus, type II? 

B.  It is at least as likely as not that the Veteran's gout permanently worsened in severity beyond a normal progression by the service-connected diabetes mellitus, type II? 

In answering these questions, the VA examiner should specifically address the May 2008 VA examiner's opinion that gout was not caused by the diabetes mellitus, type II, and that the onset of the Veteran's gout was prior to a diagnosis of diabetes mellitus.

C.  It is at least as likely as not that the Veteran's GERD is caused by the Veteran's service-connected diabetes mellitus, type II? 

D.  It is at least as likely as not that the Veteran's GERD permanently worsened in severity beyond a normal progression by the service-connected diabetes mellitus, type II? 

In answering these questions, the VA examiner should specifically address the Veteran's symptoms of GERD, noted in the private treatment records from November 2003 to November 2004, prior to the diagnosis of diabetes mellitus.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a supplemental statement of the case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


